Lockwood, Justice, delivered the opinion of the Court: It appears from the bill of exceptions taken on the trial of this cause, that the plaintiffs asked the witness a question, which the defendant objected to, but the Court overruled the objection and permitted the question to be answered. Whether the question, however, was answered in the affirmative or negative, is not stated. The error relied on to reverse the judgment below, is the permission to answer the question. It does not follow, as a necessary consequence to the asking of a question, that the answer will be in the affirmative; and unless the answer constitutes illegal testimony for the party calling a witness, it is no ground of exception. The province of a bill of exceptions, taken in the progress of a trial, is to show that improper testimony has been received, or proper testimony rejected. The answer of the witness not being given, this Court cannot know that the Circuit Court received improper evidence. The judgment must therefore be affirmed with costs. Judgment affirmed. Note. See Swafford v. Dovenor, Ante 165; Gilmore v. Ballard, Ante 252; Kitchell v. Bratton, Ante 300; Ballingall v. Spraggins, Ante 330.